DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 are amended. Claims 4-6 are newly added. Claims 1-6 are presently examined.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The objections of 3/18/2022 are overcome. 

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 3/18/2022 are overcome. 

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 3/18/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 3/18/2022 are overcome.

Specification
The use of the terms IQOS, Glo, and Ploom S, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the limitation “A cigarette introducing tube which is inserted into a smoking jig, wherein the smoking jig has a heater which heats a cigarette” (lines 1-5) is considered to be a statement of intended use of the preamble. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. In this case, since the body of the claim sets for the structural features of the tube, the limitation will not be given patentable weight for the purposes of this Office action.
The limitation of “so that the cigarette is put into or taken out of the cigarette introducing tube in a transverse direction” (lines 7-8) is considered to be a statement of the intended use of the claimed notch. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a notch through a which cigarette could be inserted or removed. 
The limitation of “wherein the heater passes through the hole and is inserted into the cigarette” are considered to be a statement of the intended use of the claimed tube. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it referred to a hole capable of accommodating a heater.

Regarding claim 4, the claim recites the limitation “A smoking jig into which the cigarette introducing tube of claim 1 is inserted.” However, the language of the claim indicates that the smoking jig and not the cigarette introducing tube is actively claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations of the cigarette introducing tube will be treated as if they are required only as the intended use of the claimed smoking jig, which need only be capable of accommodating a cigarette introducing tube.

Regarding claim 5, the claim recites the limitation “A smoking jig into which the cigarette introducing tube of claim 2 is inserted.” However, the language of the claim indicates that the smoking jig and not the cigarette introducing tube is actively claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations of the cigarette introducing tube will be treated as if they are required only as the intended use of the claimed smoking jig, which need only be capable of accommodating a cigarette introducing tube.

Regarding claim 6, the claim recites the limitation “A smoking jig into which the cigarette introducing tube of claim 3 is inserted.” However, the language of the claim indicates that the smoking jig and not the cigarette introducing tube is actively claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations of the cigarette introducing tube will be treated as if they are required only as the intended use of the claimed smoking jig, which need only be capable of accommodating a cigarette introducing tube.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 3, applicant’s specification does not provide support for a cigarette introducing tube comprising a bush. Although applicant’s specification provides support for the tube having a bushing (page 4, second paragraph), that is a completely different component from a bush. The claim therefore fails to comply with the written description requirement. Claim 6 fails to comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, there it is unclear what end is referred to by the limitation “the other end of the cigarette introducing tube.” Although a “one end of the cigarette introducing tube” was previously introduced in claim 1, the instant claim does not explicitly refer back to the one end. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an end opposite the one end of the cigarette introducing tube. Claim 5 is indefinite by dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faranda (US 1,730,033).

Regarding claim 1, Faranda discloses a cigarette holder having a container (figure 2, reference numeral 6) having a barrel (figure 2, reference numeral 7), which is considered to meet the claim limitation of a cigarette introducing tube, having an opening through which air is admitted to a lighted cigarette (page 1, lines 70-82, figure 2, reference numeral 8), which is considered to meet the claim limitation of a notch since it is evident that a cigarette could be inserted or removed through it due to its elongated shape. The device has a removable plug at an end of the barrel which is inserted into a hole at the end of the barrel (page 2, lines 27-38, figure 2, reference numeral 11). It is evident that a heater could be inserted into the cigarette if the plug were removed, thus meeting the limitation of wherein the heater passes through the hole and is inserted into the cigarette as interpreted above.

Regarding claim 2, Faranda discloses that the holder has a mouthpiece located opposite the plug that can be removed for cleaning (page 2, lines 23-38).

Regarding claim 3, the end of the holder at the plug of Faranda is considered to meet the claim limitation of a circular spacer since it defines a hollow tube having a space within it (figure 2, reference numeral 7).

Regarding claim 4, Faranda discloses a cigarette holder having a container (figure 2, reference numeral 6) having a barrel (figure 2, reference numeral 7) having an opening through which air is admitted to a lighted cigarette (page 1, lines 70-82, figure 2, reference numeral 8). It is evident that the cigarette introducing tube of claim 1 could be accommodated within the barrel of Faranda since the barrel forms a large open area (figure 1, reference numeral 7).

Regarding claim 5, Faranda discloses a cigarette holder having a container (figure 2, reference numeral 6) having a barrel (figure 2, reference numeral 7) having an opening through which air is admitted to a lighted cigarette (page 1, lines 70-82, figure 2, reference numeral 8). It is evident that the cigarette introducing tube of claim 2 could be accommodated within the barrel of Faranda since the barrel forms a large open area (figure 1, reference numeral 7).

Regarding claim 6, Faranda discloses a cigarette holder having a container (figure 2, reference numeral 6) having a barrel (figure 2, reference numeral 7) having an opening through which air is admitted to a lighted cigarette (page 1, lines 70-82, figure 2, reference numeral 8). It is evident that the cigarette introducing tube of claim 3 could be accommodated within the barrel of Faranda since the barrel forms a large open area (figure 1, reference numeral 7).

Response to Arguments
Regarding the rejections under 35 USC 102, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the amendments to the claim overcome the prior rejections, however, applicant’s arguments do not address the rejections relying on Faranda as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715